PER CURIAM.
Travis Hankerson (Appellant) appeals from an order summarily denying his motion for additional jail time credit, filed pursuant to rule 3.800(a), Florida Rules of Criminal Procedure. He claimed he was incarcerated on three lower tribunal cases from December 23, 1996, to January 16, 1998, or 380 days, but did not receive full credit. The trial court’s order explained that he was granted credit for the 380 days' in the two 1996 cases, but that he was not arrested in the 1997 case until January 27, 1997. (Documents filed by the state in response to this court’s order to show cause indicate that he received only 360 days credit for time served in the 1997 case.)
The trial court’s order did not attach, and the state’s response has not supplied, any portion of the files and records in this case supporting the trial court’s statement that Appellant was not arrested in the 1997 case until January 27, 1997. We conclude that the trial court erred in denying relief without attaching supporting portions of the record. Accordingly, the order on appeal is reversed and remanded with directions for the trial court either to refute Appellant’s claims with record attachments or to award the appropriate credit. See, e.g., Collins v. State, 805 So.2d 73 (Fla. 4th DCA 2002).
WARNER, KLEIN and HAZOURI, JJ., concur.